Citation Nr: 0103525	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Service connection for the cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991).  

3.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.

4.  Entitlement to accrued benefits.

5.  Entitlement to non-service connected death pension.  



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999, rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility to Dependents' Educational Assistance based on 
the provision of 38 U.S.C.A Chapter 35.  In May 1999, the RO 
also denied entitlement to Dependency and Indemnity 
Compensation (DIC) benefits based on the provisions of 
38 U.S.C.A. § 1318, death pension and accrued benefits.  The 
appellant perfected an appeal with regard to all issues and 
thus, all are certified for appellate consideration

The Board notes that the matters of entitlement to DIC under 
38 U.S.C.A. § 1318, and DEA benefits are inextricably 
intertwined with the cause of death question as the 
disposition of such could directly affect the Board's 
adjudication of the other matters; as such, a decision on 
those matters is deferred pending the results of the below 
remand.


FINDINGS OF FACT

1.  The appellant's spouse had recognized service with the 
Philippine Commonwealth Army in May 1942, and from August 
1945 to April 1946.  

2.  At the time of death, service connection was not in 
effect for any disability, nor was there a claim pending.


CONCLUSIONS OF LAW

1.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. §§ 101(3), 5121 (West 1991); 38 C.F.R. §§ 
3.1(j); 3.52, 3.1000 (2000).

2.  The service of the appellant's spouse, consisting of 
service in the Philippine Commonwealth Army, does not 
constitute active military service for purposes of VA 
nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 101(2), 107, 1521 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in May 1954.  The 
appellant filed her initial application for VA benefits in 
July 1998.  The record does not reflect that the veteran had 
any service-connected disability at the time of his death.  
Clearly, the appellant's July 1998 application for accrued 
benefits was not filed within one year of her spouse's death.  
Further, the veteran did not have a claim for benefits 
pending prior to his death.  Therefore, the Board concludes 
that the appellant's claim for accrued benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


Non-service-connected death pension

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.  
The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (2000).

The service department has advised that the appellant's 
spouse had service in the Philippine Commonwealth Army prior 
to July 1, 1946.  Benefits payable on the basis of such 
service are limited to those explicitly listed in 38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.8.  Pension benefits are provided for 
under chapter 15 of 38 U.S.C.A..  According to the applicable 
law and regulations, benefits are not payable under chapter 
15 to members of the Philippine Commonwealth Army serving 
before July 1, 1946.  Such service does not meet the 
requirements for nonservice-connected pension.  As the 
appellant's spouse did not have the requisite service for 
basic eligibility for pension benefits, the appellant's 
claim, which is predicated on such service, is not legally 
meritorious.   

As evidenced by certification from the service department, 
the appellant's spouse has no other recognized service.  
Accordingly, it is apparent that favorable action in 
connection with the appellant's claim for nonservice-
connected death pension benefits is not in order. 

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; eligibility for death pension benefits is 
precluded based on the service of the appellant's spouse.  
Therefore, the appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).



ORDER

Entitlement to accrued benefits is denied.


Basic eligibility for nonservice-connected death pension is 
denied.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The official records show that the veteran died on May [redacted], 
1954.  The cause of death is listed as pulmonary tuberculosis 
and heart disease.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A presumption in favor of service connection also exists for 
any veteran, having served for 90 days or more in a period of 
war, who, within one year after service, develops to a degree 
of 10 percent a chronic disease, such as tuberculosis.  38 
C.F.R. §§ 3.307, 3.309.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



